department of the treasury internal_revenue_service washington d c date number release date uilc tl-n-6066-99 cc dom fs p si internal_revenue_service national_office field_service_advice memorandum for northern california district_counsel from assistant chief_counsel field service cc dom fs subject sec_754 election this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t s c p a year year issue whether a partnership has made a valid election under sec_754 in year conclusion additional facts are needed to determine whether the partnership has made a valid election under sec_754 facts s is a wholly-owned subsidiary of t c is a wholly-owned controlled_foreign_corporation of s c is a general_partner in p a german joint_venture in year c purchased an additional interest in p in year t filed a consolidated form_1120 u s_corporation income_tax return including s attached to the form_1120 were numerous forms information_return of u s persons with respect to certain foreign_corporations during the examination of the form_1120 t filed an amended form_5471 p was not required to file a tax_return in year as part of t’s consolidated_return t included a form_1065 u s partnership return of income for p for year included in the form_1065 is the following statement c a foreign_corporation c attaches this statement to t ’s t consolidated tax_return for the year taxable_year as required by income_tax regulations sec_1_743-1 for the purchase of addition partnership interests in p a german entity p the consequential increase in basis in p assets does not impact t ’s federal_income_tax calculation but does affect t ’s california unitary tax_liability and thus this notice is included in order to perfect the sec_754 election in order to satisfy california revenue tax code in reliance on the holding in 812_f2d_158 t is attaching herewith a pro forma partnership income_tax return form_1065 for p and the election to adjust the basis in p assets pursuant to sec_754 of the i r c of the form_1065 also included the following statement entitled election to adjust basis of partnership property under sec_754 reg sec_1_754-1 which provided p a partnership for u s federal_income_tax purposes but not a u s taxpayer or filer hereby elects under sec_754 to apply the provisions of sec_734 and sec_743 beginning with calendar_year the form_1065 and election were signed by a the president and chief_executive_officer of p t claims it also filed the form_1065 with the philadelphia service_center in year c purchased an additional interest in p in addition four of t’s subsidiaries including s purchased an interest in p p was not required to file a tax_return in year as part of t’s consolidated_return t included a form_1065 for p for year included in the form_1065 is the following statement entitled election to adjust basis of partnership property under sec_754 regulation sec_1_754-1 which provided p a partnership for u s federal_income_tax purposes but not a u s taxpayer or filer hereby elects under sec_754 to apply the provisions of sec_734 and sec_743 p is making this election in order to perfect the sec_754 election for federal_income_tax law purposes the form_1065 and election were signed by a the president and chief_executive_officer of s law and analysis sec_754 election if a partnership files an election in accordance with the treasury regulations the basis of partnership property is adjusted in the case of a transfer of partnership_interest in the manner provided in sec_743 sec_754 such an election applies with respect to transfers of interests in the partnership during the taxable_year with respect to which such election was filed and all subsequent years sec_754 sec_1_754-1 an election under sec_754 must be made in a written_statement filed with the partnership return for the taxable_year during which the transfer occurs sec_1_754-1 the statement must set forth the name and address of the partnership making the election be signed by any one of the partners and contain a declaration that the partnership elects under sec_754 to apply the provisions of sec_734 and sec_743 sec_1 b if a valid election has been made under sec_754 for a preceding_taxable_year and not revoked a new election is not required to be made sec_1_754-1 any election affecting the taxable_income derived from a partnership must be made by the partnership sec_703 an election as to the method of computing depreciation must be made by the partnership and not by the partners separately sec_1_703-1 every partnership is required to file a return for each taxable_year sec_6031 the return must be signed by a partner sec_6063 no return is required however for a foreign_partnership carrying on no business in the united_states and deriving no income_from_sources_within_the_united_states sec_1 d where a united_states citizen is a partner in a partnership which is not required to file a united_states return because it does no business in the united_states and the citizen desires an election in accordance with the provisions of sec_703 to be made by or for the partnership a return must be filed by the partnership sec_1 d the filing of a return for a taxable_year of the partnership by a citizen or resident partner constitutes a filing for the partnership of such partnership return sec_1 d whether the form_1065 on which p made the election under sec_754 was filed with the philadelphia service_center should be verified it is unclear if a had the authority to sign the form_1065 on behalf of a partner if the facts establish that the return was so filed and a did have the necessary authority p made a valid sec_754 election if valid such an election applies with respect to transfers of interests in the partnership during the taxable_year with respect to which such election was filed and all subsequent years sec_754 sec_1_754-1 to the extent it is determined that a valid partnership return was not filed with the philadelphia service_center a determination must be made as to whether the return was otherwise filed as part of t’s consolidated_return for year and year t included a form_1065 for p because p was not part of the consolidated_group p’s return was for informational purposes only a pro forma informational return included in a consolidated_return is not filed the form_1065 and election were signed by a the president and chief_executive_officer of p neither a nor s of which a was an officer was a partner of p in year because a form_1065 included in a consolidated_return is not considered filed p did not satisfy the procedural requirement of filing a partnership return accordingly no valid sec_754 election arguably was made for year in year while the return and election were signed by an officer of s a partner in p p did not satisfy the procedural requirement of filing a partnership return accordingly no valid sec_754 election arguably was made for year substantial compliance with a regulation is sufficient when the regulation requires a procedural detail that does not go to the essence of the statute if the requirement goes to the essence of the statute it is mandatory and must be met 783_f2d_1201 5th cir aff’g 83_tc_831 81_tc_709 69_tc_837 42_tc_308 to determine whether a regulatory provision setting forth how an election is to be made goes to the essence of the statute and therefore must be literally complied with the following factors are considered whether the taxpayer’s failure to comply fully defeats the purpose of the statute the relationship of the regulatory requirement to other provisions the terms of the underlying statute whether the sanction imposed on the taxpayer for the failure is excessive and out of proportion to the default whether the taxpayer attempts to benefit from hindsight by adopting a position inconsistent with his original action or omission whether the commissioner is prejudiced by the untimely election and whether the regulation provided with detailed specificity the manner in which an election was to be made american air filter co t c pincite 60_tc_910 the election sets forth the intent of the partnership to opt_out of the usual rule governing transfers_of_partnership_interests contained in sec_743 in order to gain the oftentimes more favorable treatment resulting from a step-up_in_basis permitted under sec_743 only by making the appropriate election an election under sec_754 commits the partnership to a position that can entail both tax benefits and tax burdens 812_f2d_158 4th cir aff’g 85_tc_1075 in addition until revoked a valid election applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership for all subsequent taxable years sec_754 thus the requirement to file an election under sec_754 goes to the essence of the statute and must be met accordingly substantial compliance with the regulation is not sufficient rather the procedural requirement of filing a partnership return including the election and signed by a partner is mandatory and must be met cid cid cid cid cid cid cid t may be entitled to relief under revproc_92_85 1992_2_cb_490 the commissioner in his discretion may grant an extension of time to file an election under sec_754 revproc_92_85 sec_301_9100-3 under sec_4 a 12-month automatic_extension is granted for making a sec_754 election if the taxpayer takes corrective action within_12_months of the deadline for making the election corrective action is filing an original or an amended_return to attach the appropriate form for making the election sec_4 revproc_92_85 because p has not filed a return the 12-month automatic_extension is not available under sec_5 to qualify for an extension a taxpayer must establish to the satisfaction of the commissioner that he acted reasonably and in good_faith and that granting the extension will not prejudice the interests of the government sec_5 revproc_92_85 sec_301_9100-3 a taxpayer that failed to make an election which is discovered by the service will be deemed to have acted reasonably and in good_faith if the taxpayer inadvertently failed to make the el ection because of certain intervening events beyond the taxpayer’s control or because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity of the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_5 revproc_92_85 sec_301_9100-3 the interests of the government are prejudiced if granting relief under revproc_92_85 would result in a taxpayer having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_5 revproc_92_85 if a taxpayer can establish that he acted reasonably and in good_faith and the extension will not prejudice the interests of the government he must comply with cid cid cid the procedural requirements set forth in sec revproc_92_85 there is insufficient information to determine if p would be entitled to relief under revproc_92_85 case development hazards and other considerations in atlantic veneer corp the tax_court stated that the partner could have attached a statement to its return referring to an attached partnership return and affirmatively specified that it was electing to make the basis adjustments pursuant to sec_754 such a statement might have been sufficient to make the election 85_tc_1075 the inference from this statement is that substantial compliance with the return filing requirement would be sufficient by attaching p’s return to the consolidated form_1120 filed by t in year affirmatively making the election under sec_754 p provided the service with notice of its intent to make the election furthermore given the fact that a member of the consolidated_group was the only u s taxpayer effected by the sec_754 election the service was not prejudiced by receiving the filing with the consolidated group’s return please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
